Appellant urges in his motion for rehearing that it was fundamental error for the court not to have charged on circumstantial evidence. *Page 213 
No exception was directed to the charge for omitting an instruction on circumstantial evidence, and no special charge on the subject was requested. Where no such objection was interposed, nor any special charge requested, this court will not entertain complaint of the omission to charge on circumstantial evidence. Jazo v. State, 114 Tex. Crim. 567,26 S.W. 631 and cases therein cited. We are not to be understood as holding that the case is one of circumstantial evidence.
All other questions presented in the motion for rehearing were discussed in our original opinion and in our judgment were properly disposed of.
The motion for rehearing is overruled.
Overruled.